Citation Nr: 1742371	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  16-23 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for keratoconus, left eye.

2.  Entitlement to service connection for an eye disability, to include all diagnoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1964 to September 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which determined that new and material evidence had not been received to reopen the claim for service connection for keratoconus, left eye and denied a claim for left eye injury.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether there was clear and unmistakable error (CUE) in a 1969 rating decision was raised in a December 2013 informal claim.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue entitlement to service connection for a left eye disability (all possible diagnoses) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In a November 1969 decision, the Board denied entitlement to service connection for an eye disorder, diagnosed as keratoconus; the evidence associated with the claims folder since this decision relates to unestablished facts necessary to substantiate the Veteran's claim.



CONCLUSION OF LAW

The November 1969 Board decision denying service connection for keratoconus is final.  New and material evidence has been since been received and this claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015). A finally disallowed claim may be reopened when new and material evidence with respect to that claim is received.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claim to service connect keratoconus was last denied in a November 1969 Board decision.  It was final upon issuance.  In the present, the Veteran is able to demonstrate a current diagnosis that has been present since at least January 1968, has a documented left eye injury during active duty, and has stated that following the August 1964 injury his left eye condition continued to deteriorate until he sought formal treatment in January 1968 leading to the diagnosis of keratoconus.
Various lay assertions have been put forth.  The veteran's lay statements, at the very least, are new and material evidence.  Therefore, the claim is reopened.


ORDER

The claims of entitlement to service connection for keratoconus is reopened.

REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran contends that he is entitled to service connection for a left eye injury, as well as service connection for keratoconus of the left eye.  However, as the Board has reopened the one claim, it has broadened the claim as one for service connection for an eye disability, to include all diagnoses.  

In regards to the left eye injury, the Veteran contends that a left eye injury occurred while in training when a truck kicked up a loose stone in the parking lot that subsequently hit him in the left eye.  The Veteran asserts that immediately following the incident his vision began to deteriorate.  The Veteran was ultimately diagnosed with keratoconus in January 1968 by S.S.B., M.D..  While the Veteran has submitted numerous treatment records, the medical evidence of record does not opine as to whether or not the Veteran's disability was caused by or aggravated by his training in service.  

VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination is therefore necessary in this case to determine the etiology of the claimed disability.

Clinical documentation dated after March 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide information as to all treatment for any low back disability since March 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after March 2017.  
 
3.  Schedule the Veteran for the appropriate VA examination in order to assist in determining the current nature and etiology of any diagnosed ophthalmological disabilities.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  The examiner should provide the following opinions:

(a)  Is it as likely as not (i.e., probability of 50 percent or more) that any currently diagnosed ophthalmological disability, including keratoconus, had its onset during a period of active service, including as due to a rock hitting the Veteran in the eye during training in August 1964?

(b) If any currently diagnosed ophthalmological disability, including keratoconus, did not have its onset during a period of active service, was it aggravated by the August 1964 training incident?

The examiner must take into account the Veteran's lay statements related to in-service and post-service symptomatology, and continuous symptoms in and after service, and should discuss the significance of those statements.  The examiner should explain any opinion provided.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


